                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

ARLISA ANN RUCKER,                                      )   CAUSE NO. 2:19-cv-00165
                                                        )
                       Plaintiff,                       )
                                                        )
       v.                                               )
                                                        )
SPEEDWAY LLC,                                           )
                                                        )
                       Defendant.                       )


                                     NOTICE OF REMOVAL

       Thomas L. Davis, counsel for defendant Speedway LLC, states:

       1.      On May 7, 2018, plaintiff filed her Complaint against defendant Speedway LLC

in the Porter Superior Court of Indiana, under Cause No. 64D01-1805-CT-004302.

       2.      Speedway LLC is a Delaware limited liability company with its principal place of

business in Ohio with a sole member, MPC Investment LLC. MPC Investment LLC is a

Delaware limited liability company with its principal place of business in Ohio with a sole

member, Marathon Petroleum Corporation. Marathon Petroleum Corporation is a Delaware

corporation with its principal place of business in Ohio.

       3.      Plaintiff is a citizen of the state of Indiana.

       4.      The matter in controversy exceeds $75,000, exclusive of interests and costs; this

action does not arise under the Workmen’s Compensation laws of any state; is not brought

against a common carrier or its receivers or trustees; does not arise under 45 U.S.C. §§ 51-60;

and, therefore, this cause is removable to this Court under 28 U.S.C. § 1441(b).

       5.      This Notice of Removal is being filed with this Court within 30 days after receipt

of notice that this case is now applicable for removal to this Court under 28 U.S.C. § 1446(b)(3).
       6.      Copies of all process, pleadings, and orders served upon petitioner in the state

court action are attached hereto. Promptly hereafter, written notice will be given to all adverse

parties and to the Clerk of the Porter Superior Court of Indiana, that this Petition for Removal is

being filed with this Court.

       WHEREFORE, defendant Speedway LLC prays that the entire state court action, under

Cause No. 64D01-1805-CT-004302, now pending in the Porter Superior Court of Indiana, be

removed to this Court for all further proceedings.


                                                FROST BROWN TODD LLC


                                                By:               /s/Thomas L. Davis
                                                      Thomas L. Davis, #4423-49
                                                      Attorneys for Defendant




                                                2
                                   CERTIFICATE OF SERVICE

         Service of the foregoing was made by placing a copy of the same into the United States

Mail, first class postage prepaid, this 6th day of May, 2019, addressed to:

Hilary R. Hall
Walter J. Alvarez, P.C.
1524 West 96th Avenue
Crown Point, IN 46307




                                                                 /s/Thomas L. Davis
                                                     Thomas L. Davis



FROST BROWN TODD LLC
201 North Illinois Street, Suite 1900
P. O. Box 44961
Indianapolis, IN 46244-0961
317-237-3800
Fax: 317-237-3900
tdavis@fbtlaw.com


0126183.0661754 4818-2854-1078v1




                                                 3
